    Case: 1:19-cv-05419 Document #: 19 Filed: 02/12/21 Page 1 of 2 PageID #:30




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES of the CHICAGO REGIONAL                )
COUNCIL OF CARPENTERS PENSION                   )
FUND, et al.,                                   )
                      Plaintiffs,               )      Case No. 19-cv-5419
                                                )
                                                )      Judge Gilbert
      v.                                        )
                                                )
DOOR, FRAME & HARDWARE INSTALLATION )
/ REPAIR SPECIALISTS, INC. and KEVIN PIPER, )
                                                )
                           Defendants.          )

                      Motion to Reinstate and for Judgment
      Plaintiffs, by its attorney, Daniel P. McAnally, move this Honorable Court to

reinstate this case and enter judgment and in support state:

      1.     This is an ERISA trust fund case for delinquent contributions.

      2.     On December 4, 2019 this case was dismissed with leave to reinstate

pursuant to the settlement of the parties, Exhibit A "Agreed Order of Dismissal".

      3.     Pursuant to the Order, Defendant agreed to pay $78,043.11 in partial

payments and remain current in its monthly reporting and payment obligations,

paragraphs one and three. If the Defendant defaulted on the payments or failed to

remain current in its monthly contribution and payment obligations, the Plaintiffs

retained the right to reinstate this case and enter judgment for the balance owed on the

payment arrangement plus all additional amounts due, paragraph four.

      4.     The Defendant both failed to make timely payments and remain current in

its monthly contribution obligations. (Exhibit B)
    Case: 1:19-cv-05419 Document #: 19 Filed: 02/12/21 Page 2 of 2 PageID #:31




      5.     As a result of the breach, the Defendant owes to the Plaintiffs the sum of

$25,192.03 plus$645.00 in attorney fees for a total owed of $25,837.03.

      6.     Pursuant to the Order, in the event of a breach, Plaintiffs are allowed their

attorney fees expended in enforcing the Order. The $645.00 in attorney fees represents

attorney McAnally's time expended in enforcing the Order (3.0 hours x $215.00).

      WHEREFORE, Plaintiffs pray that this case be reinstated and that a judgment be

entered against the Defendant, Door, Frame & Hardware Installation

/ Repair Specialists, Inc. in the amount of $25,837.03.



                                   Respectively submitted,

                                   s/ Daniel P. McAnally

                                   Attorney for Plaintiffs




Daniel P. McAnally
McGann, Ketterman & Rioux
111 E. Wacker Drive - Suite 2600
Chicago, IL 60601
(312) 251-9700
dmcanally@mkrlaborlaw.com

                                             2
